NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted August 25, 2021 *
                              Decided August 26, 2021

                                        Before

                        DIANE S. SYKES, Chief Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 19-3303

CHARLES E. THORNTON,                          Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Southern District of
                                              Illinois.

      v.                                      No. 17-CV-761-SMY-RJD

JACQUELINE LASHBROOK, et al.,                 Staci M. Yandle,
     Defendants-Appellees.                    Judge.

                                      ORDER

       When Charles Thornton, an Illinois inmate, did not receive his pain medication
for three weeks, he sued several prison medical providers and other prison staff for
deliberate indifference to his medical needs. The district court entered summary
judgment for the defendants, concluding that there was no evidence that Thornton had


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3303                                                                       Page 2

an objectively serious medical need for pain medication or that any defendant
consciously disregarded that need. We affirm.

       Thornton has been taking the medication gabapentin for pain since 2009, when
he was shot, and a bullet lodged in his neck near his spinal cord. In February 2017, he
was transferred to Menard Correctional Center, and his prescription was renewed for a
month. As his prescription wound down, he was advised by Nurse Juanita House that
he needed to request a refill. A few days later, he requested to see a doctor to do so.

       His appointment to refill his prescription was rescheduled three times. His first
appointment, scheduled for the March 12 medical-call line, was cancelled because of a
shortage of nurses that day. His second appointment, set for March 15, had to be
rescheduled because of medical emergencies that required the staff’s attention. And his
third appointment, set for March 17, had to be cancelled because the doctor scheduled
to work the call line was unavailable.

     Thornton eventually was seen on March 19 and his prescription, received by the
pharmacy on March 21, was renewed for three months.

      Thornton did not begin receiving the medicine until March 29. Between March 21
and March 29, Nurse House left daily notations on Thornton’s medication-
administration record that his medicine was unavailable to her, and that she had
apprised the pharmacy of the issue.

       During the three weeks that he did not receive his medicine, Thornton submitted
two grievances that Menard’s warden denied. In each instance, the subject of the
grievance—the delay in seeing a doctor and the delay in receiving the medication—was
resolved before a response was made.

       Thornton filed this complaint several months later, alleging that the defendants
acted with deliberate indifference by denying pain medication to him for three weeks.
He asserted that Dr. John Trost, then Menard’s medical director, failed to ensure the
prompt renewal of his prescription. He also asserted that Nurse House withheld his
medication for over a week after it had arrived in the pharmacy. And he asserted that
six other medical-staff members (four nurses and two correctional medical technicians)
schemed with Nurse House to withhold his medication on their shifts distributing
medicine. Thornton also asserted that the warden and the healthcare-unit administrator
wrongly denied his two grievances. Finally, Thornton sued Wexford Health Sources,
the prison’s contracted medical provider, under Monell v. Dep’t of Soc. Servs. of N.Y.,
No. 19-3303                                                                         Page 3

436 U.S. 658 (1978), for understaffing the prison health unit and failing to oversee the
nurses responsible for distributing medication.

       A magistrate judge recommended granting the defendants’ motions for
summary judgment on grounds that there was no evidence that Thornton had an
objectively serious medical need for pain medication. Even if Thornton had a serious
medical need for the pain medication, the magistrate judge added, there was no
evidence that any defendant acted with deliberate indifference to that medical need.
The evidence did not reflect that Dr. Trost had any personal role in Thornton’s medical
care or that Nurse House failed to deliver any prescription medicine that the pharmacy
made available to her. The evidence also did not reveal that any other medical staff
members were responsible for distributing Thornton’s medicine and, even if they were,
no evidence suggested that the pharmacy provided them with it. As for the warden and
the healthcare-unit administrator, the evidence reflected that they reasonably
responded to Thornton’s grievances. And regarding Wexford, the evidence did not
show that the company had a policy or practice of understaffing or failing to monitor
nurses.

        Thornton objected generally to the magistrate judge’s recommendation, which
the district judge in turn adopted. The district judge agreed with the conclusion that
Thornton lacked evidence that he faced an objectively serious medical need. She noted
that his subjective complaints of pain did not interfere with most of his daily activities
during the three weeks in question. And she pointed out that Thornton’s asserted need
for the pain medication was undermined by his refusal to take it in August 2018, as well
as the instances in which he was found to hoard his pills or give them to other inmates.

       On appeal, Thornton argues that the district court ignored evidence showing that
he had a serious medical need for pain medicine. He maintains that at least nine doctors
over the seven years leading up to the 2017 incident had deemed his pain serious
enough to be treated with medication. Indeed, a condition is objectively serious if it
“has been diagnosed by a physician as mandating treatment or one that is so obvious
that even a lay person would perceive the need for a doctor’s attention.” Donald v.
Wexford Health Sources, Inc., 982 F.3d 451, 458 (7th Cir. 2020) (internal quotations
omitted).

       But even if we assume Thornton’s pain to be sufficiently serious, he still needed
to present evidence that the defendants knew of his medical need and disregarded it.
Eagan v. Dempsey, 987 F.3d 667, 694–95 (7th Cir. 2021) (citing Estelle v. Gamble, 429 U.S.
97, 106 (1976)). And the evidence, examined in the light most favorable to Thornton,
No. 19-3303                                                                               Page 4

Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 786 (7th Cir. 2014), does not reflect that any
defendant disregarded Thornton’s pain.

       We first consider Thornton’s assertion that Dr. Trost, the medical director,
unnecessarily prolonged his pain by causing the delay in his prescription being
renewed. But as the magistrate judge explained, Dr. Trost could not have been
responsible for the delays because he was not personally involved in Thornton’s care.
See Machicote v. Roethlisberger, 969 F.3d 822, 828 (7th Cir. 2020) (citing Minix v. Canarecci,
597 F.3d 824, 833–34 (7th Cir. 2010)). Thornton did not provide any evidence that
Dr. Trost ever examined or spoke to him about his condition.

       As for Nurse House, Thornton argues that she must have withheld his medicine
because it had been available at the pharmacy as early as March 21, and he did not
receive any medication for another eight days. But Thornton had to present evidence
from which a jury could infer that Nurse House exhibited deliberate indifference—that
her conduct was more than grossly negligent. See Quinn v. Wexford Health Sources, Inc.,
No. 20-1483, ___ F.4th ___, 2021 WL 3485509, at *6 (7th Cir. Aug. 9, 2021). He did not
meet this burden. The record reflects that Nurse House did not have direct access to
inmates’ medication, whether in stock at the pharmacy or not, and Thornton does not
identify any evidence suggesting that she could have done more than she did without
the pharmacy making the medicine available.

       Thornton next challenges the court’s conclusion that no evidence showed that
any other nurse or medical technician was personally involved with his care during the
relevant time period. Thornton points to his affidavit (which he attached to his response
to the defendants’ motions for summary judgment), specifying which days each staff
member was assigned to deliver his medication during the eight days (March 21-March
28) he did not receive it. But the magistrate judge appropriately discredited the affidavit
as wholly inconsistent with his prior deposition testimony. See James v. Hale, 959 F.3d
307, 316 (7th Cir. 2020). Even if we assume that these nurses and medical technicians
were responsible for distributing Thornton’s medicine, there is no evidence that they
had authorization to deliver any medication other than that provided by the pharmacy.

       Finally, Thornton mounts no meaningful challenge to the court’s conclusion that
the record lacks any evidence that the warden and the healthcare-unit administrator
were deliberately indifferent in their responses to his grievances. So long as a prisoner is
under the care of medical personnel, non-medical officials generally will be justified in
believing that the prisoner is receiving adequate care. See Arnett v. Webster, 658 F.3d 742,
755 (7th Cir. 2011). Here, the two denied Thornton’s grievances only after receiving
No. 19-3303                                                                    Page 5

assurances from the medical unit that he had begun receiving the requested care, and
the record suggests no basis for either official to have doubted these assurances.

      We have considered Thornton’s other arguments, and none has merit.

                                                                           AFFIRMED